El Juez Asociado Señoh Wopr,
emitió la opinión del tribunal.
En noviembre 26, 1919, la apelada Carmen Gutiérrez Comas Yda. de Orosas, obtuvo de las apelantes María Longpré Benitez et ais. la suma de $40,000. El préstamo estaba ga-rantizado con una hipoteca en que la deudora se obligaba a garantizar a los acreedores dicha suma de $40,000 al 8 por ciento. El aludido contrato contenía una cláusula adicional por virtud de la cual la deudora nominalmente aceptó o acordó especialmente pagar hasta $1,000 como intereses. Se convino además que vencidos y no pagados los intereses por el término de seis meses se consideraría vencida la hipoteca. La deudora también otorgó una segunda hipoteca a favor del Banco Territorial y Agrícola.
En 19 de abril de 1923 las demandadas y apelantes inicia-ron litigio de conformidad con el procedimiento sumario de la Ley Hipotecaria para obtener los aludidos $40,000 más in-tereses ascendentes a $3,919.72 y $1,000 para costas, desem-bolsos y honorarios de abogado. El vencimiento de la obli-gación fué acelerado, según se convino, por haber dejado el deudor de pagar doce plazos mensuales de intereses.
La deudora también convino en pagar las contribuciones, pero dejó de pagar la suma de $1,615.55, que fué satisfecha por los acreedores. Esta suma por concepto de contribucio-nes no fué incluida en el requerimiento original, mas los acreedores posteriormente acudieron a la corte alegando haber pagado dicha suma y solicitando también su reembolso en el procedimiento ejecutivo, y cuando la propiedad fué anunciada para su venta en pública subasta,, esta suma también fué incluida.
En la subasta la finca hipotecada fué adquirida por el se-gundo acreedor hipotecario, el Banco Territorial y Agrícola. Después de la adjudicación se dieron pasos tendentes a lo-*670grar que el márshal Melera el traspaso. Este funcionario fi-nalmente no lo hizo sino que fué lieclio por Camilo Crosas, actuando bajo un poder eoncedídole por su madre, la aquí de-mandante .y apelada.
Dicho Banco. Territorial y Agrícola, después de inscribir la finca a su propio nombre la vendió al Dr. José Esteban Saldaña. La demandante concibió la idea de que el proce-dimiento ejecutivo era nulo e ineficaz. También sostenía la teoría de que tampoco podía instituir con éxito otro pleito para recobrar la propiedad, toda vez que ella o sus abogados estaban bajo la impresión de que de acuerdo con la Ley Hi-potecaria o de otro modo el Dr. Saldaña era un tercero. En su consecuencia, la apelada incoó procedimiento contra todos sus acreedores Mpotecarios anteriores, fundándose en la sec-ción 38 de la Ley Hipotecaria que lee así:
“En eonseeueneia de lo dispuesto en el artículo 36, no se anu-larán ni rescindirán l'os actos o contratos en perjuicio de tercero que haya inscrito su derecho, por ninguna de las causas siguientes:
“1® Por revocación de donaciones en los casos permitidos por la ley, excepto el de no cumplir el donatario condiciones inscritas en el Registro.
“2® Por causa de retracto legal en la venta o derecho de tanteo en la enfiteusis.
“3® Por no haberse pagado todo o parte del precio de la cosa vendida, si no consta en la inscripción haberse aplazado el pago.
“4® Por la doble venta de una misma cosa, cuando alguna de ellas no hubiera sido inscrita.
“5® Por causa de lesión en los casos 1- y 2® del artículo 1291 del Código Civil.
“6® Por enajenaciones verificadas en fraude de acreedores, con ex-clusión de las exceptuadas en el artículo anterior.
“7® Por efecto de cualesquiera otras acciones que las leyes o fueros especiales concedan a determinadas pers'onas para rescindir contratos en virtud de causas que no consten expresamente de la ins-cripción.
“En todo caso en que la acción resolutoria o rescisoria no se pueda dirigir'contra el tercero, Conforme a lo dispuesto en este.ar-tículo, se podrá ejercitar la personal correspondiente para la indem-nización de daños y perjuicios por el que los hubiere causado.”
*671En el presente litigio se alegaron las siguientes nulida-des o vicios:
“1. Carencia de la previa liquidación de las costas, gastos y ho-morarios de abogado reclamados.
"2. Cobro de intereses en'exceso de la suma fijada en la hipoteca -ejecutada.
“3. Carencia de certeza en el requerimiento de pago en cuanto a fe. cantidad y conceptos en que fué requerida la apelada y que el Requerimiento no se dirigió al marshal.
“4. Acumulación de contribuciones pagadas por las acreedoras so-bre la finca gravada y carencia de requerimiento de pago de éstas.
“5. Carencia de embargo de la finca, previo a la subasta.
“6. No otorgamiento de escritura de adjudicación por el marshal y carencia de facultad de otorgarla por la apelada por haberse ya ■antes adjudicado por el marshal a distinta persona.”
La Corte de Distrito de San Juan resolvió que el reque-rimiento por sí solo era suficiente y que no era necesario se-gregar las partidas de intereses o hacer una distribución de las mismas.
La corte igualmente resolvió que era innecesario efectuar xm embargo previo, y un número de las decisiones de esta ■corto sostienen ese criterio.
La corte do distrito igualmente decidió que el mismo deudor puede otorgar la escritura de enajenación no obstante haberse Lecho nua previa adjudicación por el márshal, más resolvió (¿me on ol presente caso el apoderado no tenía un poder sufi-ciente para otorgar dicha escritura. La corte convino con la sipxñad» en relación con la primera, segunda y cuarta causas do nulidad alegadas, supra.
Después de celebrado el juicio y de hacer ciertas deduc-ciones con motivo de la deuda original, la corte dictó senten-cia a favor de la demandante por determinada suma.
 Diremos desde ahora que no se suscitó cuestión alguna respecto a la validez de la obligación original, o respecto a <pie ésta estuviera garantizada con hipoteca. El hecho de que los $40,000 estuvieran vencidos y de que el pago de los intereses igualmente estuviera vencido no está en absoluto *672en controversia. La corte inferior aceptó claramente y re-solvió que antes de poder dictarse una sentencia por dinero en favor de la apelada las apelantes tenían derecho a que se les hiciera un abono por concepto del préstamo original.
Asimismo, distinto al caso de Polanco v. Goffinet et al., 29 D.P.R. 120, no se suscitó cuestión alguna respecto ai dere-cho de los acreedores hipotecarios para instituir un procedi-miento hipotecario, ni era éste un caso en que la corte de dis-trito dejó de adquirir jurisdicción de las partes mediante la expedición del correspondiente emplazamiento o algo similar. Durante el juicio, todo el ataque giró sobre cuestiones que sur-gieron o que se trataron de realizar durante el curso del pro-cedimiento ejecutivo.
También despacharemos prontamente una de las contenciones principales de la apelada, o sea, que la finca fué vendida sin que se hiciera una adjudicación anterior de las costas, siguiendo y citando nuestra opinión en el caso de Vidal Sánchez v. Corte de Distrito, 40 D.P.R. 106. El caso de Arsuaga v. Corte de Distrito, 43 D.P.R. 1001, decide la cuestión en contra de la apelada. El juez que suscribe, quien también emitió la opinión en el caso de Vidal Sánchez, supra, ahora no sostiene el criterio de que las costas en un procedimiento ejecutivo deben ser consideradas como las costas en una fianza. Por el contrario, él ha llegado a la conclusión de que en ningún caso deben las costas estipuladas en la escritura de hipoteca estar sujetas a una determinación anterior a la subasta. En otras palabras, el juez que suscribo está plenamente convencido de que las costas fijadas en una escritura de hipoteca pueden ser recuperadas en el procedimiento ejecutivo al igual que cualquiera otra suma expresamente designada en la escritura de hipoteca. El caso de Vidal Sánchez v. Corte de Distrito debe ser considerado como revocado.
Las demandadas exeepcionaron la demanda radicada, en este caso. Entre otras cosas se alegaba la prescripción del recurso y hemos dado a este asunto considerable atención. La teoría era que como se trataba de un pleito de-*673daños y perjuicios que atribuía culpa o negligencia al acree-dor, el recurso era uno que caía bajo el artículo 1869 del Có-digo Civil y debió haberse incoado dentro del año. Los ape-lantes-admiten, desde luego, que en Carmona v. Cuesta, 20 D.P.R. 229, si no en otros casos, esta corte había resuelto que la acción aquí ejercitada no prescribía dentro de un año. Ellos sostienen insistentemente que estas decisiones están equivocadas y son contrarias a los comentaristas y especial-mente a la opinión de la Corte Suprema de España de 4 de diciembre de 1916, publicada el 2 de junio de 1917. 138 Ju-risprudencia Civil 630.
Examinaremos ese caso hasta cierto punto. La Corte Su-prema de España decidió claramente que la acción que en aquel entonces tenía ante sí fué iniciada dentro del año y no discutió extensamente si la culpa fué una que surgió con mo-tivo de un convenio o una que caía directamente dentro de las disposiciones del título XVJ, libro IV, del Código Civil, “Obli-gaciones que se contraen sin convenio.” Los hechos allí fue-ron que ciertos arrendatarios dejaron de hacer entrega de la propiedad una vez expirado el arrendamiento y la resolu-ción confirmada concedió indemnización a los dueños de la finca. Nosotros mismos dudamos si podría decirse que tal falta surgió sin convenio alguno, mas somos del criterio, de que los daños surgieron en dicho caso a consecuencia de un contrato preexistente. El convenio claro e implícito de un arrendatario es hacer entrega de la propiedad al expirar el contrato de arrendamiento.
El caso de Busó v. Martínez, 18 D.P.R. 1035, cuya opinión fué. escrita por el Juez Asociado Sr. MaeLeary, es entera-mente distinto. En ese caso un comprador se apropió de más terreno que el incluido' en la escritura y se resolvió que esto constituía un acto torticero. Podemos agregar que la deci-sión de la Corte Suprema de España fué dictada en 1916 y suponiendo que sea directamente aplicable no tiene para nos-otros el mismo peso o fuerza que una opinión dictada antes de 1898.
*674En el caso de Cangco v. Manila Railroad Co., 38 Jurisprudencia Filipina 816, la corte considera la distinción exis-tente entre la negligencia como fuente de una obligación (culpa aquí liana) y la negligencia en el cumplimiento de un contrato (culpa contractual). La corte allí dice que las disposiciones del libro TV, etc., son aplicables a casos de culpa extracon-tractual exclusivamente, y cita el caso de Carmona v. Cuesta, supra. También en el (taso de Manila Railroad Co. v. La Compañía Trasatlántica etc., 38 Jurisprudencia Filipina 931, se demuestra la diferencia existente. No hallamos razón al-guna para variar los principios del caso de Carmona v. Cuesta, supra. La responsabilidad en este caso no puede ser consi-derada como extracontractual.
Otro de los fundamentos de la excepción fué que la demanda dejaba de ofrecer la suma adeudada bajo la escritura de hipoteca y que esta falta hacía la acción fatalmente defectuosa. Tenemos ciertas simpatías en favor de la posición de las apelantes y quizá ellas estén enteramente en lo cierto al sostener que una demanda que trata de recobrar daños y perjuicios de los acreedores con motivo de una venta nula debe ofrecer el importe de la deuda hipotecaria o algo similar. Una demanda que tío contenga tal alegación es deficiente y debe declararse con lugar una excepción a la misma. La única duda que tenemos sobre este caso específico es si esa defensa no fué abandonada. Durante el juicio la corte consideró la cuantía de los daños y perjuicios y dictó sentencia por la diferencia existente entre el valor de la propiedad y el supuesto importe de la deuda cotí intereses. En su consecuencia, puede surgir la cuestión de si la demanda no podía considerarse como enmendada, de conformidad con nuestra decisión en el caso de El Pueblo v. Sucn. Valdés, 31 D.P.R. 223; La Sucn. de Francisco María Franceschi v. José Pilar González, opinión de la Corte de Circuito de Apelaciones de diciembre 29, 1932 (62 F. (2d.) 748).
Convenimos con las apelantes en que el procedimiento ini-ciado contra el banco y la acción contra ios primeros aeree-*675dores eran distintos. Los supuestos actos del banco de que podía quejarse la apelada fueron realizados después de cele-brarse la venta en el procedimiento ejecutivo y el banco no era directamente responsable de los supuestos defectos ale-gados en el presente recurso, aunque, desde luego, si las pre-tendidas nulidades destruían la venta en ejecución de hipo-teca, el banco no hubiera adquirido título alguno.
 Las apelantes sostienen que la apelada está inn pedida de insistir en la nulidad de la venta en ejecución de hipoteca toda vez que por mediación de su abogado Juan de Guzmán Benitez ella aceptó el remanente del valor obtenido en la subasta. La apelada sostiene que ella personalmente no empleó al Lie. Guzmán Benitez y que su hijo no tenía un poder suficiente para hacerlo.
Según ya hemos reseñado, la propiedad fué vendida en pú-blica subasta y adjudicada a Leopoldo Venegas en represen-tación del Banco Territorial y Agrícola. Posteriormente, en-tro otros procedimientos, Camilo G. Crosas, hijo de la de-demandante Carmen Gutiérrez Comas, Vda. de Crosas, ac-tuando de conformidad con un poder compareció ante un no-tario y enajenó la finca al Banco Territorial y Agrícola. Se atacó la escritura de poder.
También se hizo más tarde cierta distribución del producto. Juan Guzmán Benitez, autorizado por Camilo G. Crosas, com-pareció en corte-para allanarse o arreglar dicha distribución. La demandante sostuvo y trató de probar durante el juicio en el presente caso que ella nunca autorizó a Juan Guzmán Be-nitez para que compareciera a su nombre. Las apelantes sos-tienen que esta comparecencia por sí misma equivale a una confirmación.
Respecto a la autoridad de Juan Guzmán Benitez para comparecer por Carmen Gutiérrez, las apelantes, citando va-rios casos de esta corte, dicen que la comparecencia hecha por un abogado suscita una fuerte presunción de autoridad. No estamos dispuestos a negar esta proposición general. Sin embargo, en un procedimiento que no sea claramente conten-*676eioso (adversary) y que para la mayoría de los fines debe con-siderarse ex parte, tenemos dudas si en un pleito plenario para impugnar el procedimiento ejecutivo la parte deman-dante no tiene derecho a atacar la autoridad del abogado para comparecer en un procedimiento ejecutivo al igual que podría ella hacerlo mediante moción o ataque directo en un procedi-miento contencioso.
Igualmente creemos que hay indicios de que la deman-dante tenía conocimiento y.asentía a las actuaciones de su hijo. La evidencia claramente demuestra que ella estaba al tanto de los procedimientos posteriores, y que no negó que tenía conocimiento de que su hijo estaba otorgando la escri-tura directamente al banco. Creemos que es innecesario resolver esta cuestión de hecho en vista del punto más saliente del poder concedídole a su hijo, que hallamos amplio por va-rias razones.
Dicho poder, que fué calificado de general, otorgaba al apoderado el derecho a hipotecar o subhipotecar los bienes de la apelada, arrendar y subarrendar, permutar todos los bienes o derechos reales de la apelada, a pagar o cobrar toda clase de créditos en favor o en contra de la apelada, a cele-brar cualquier clase de negocios a nombre de la apelada, aun-que no estuviesen especificados en la escritura de poder, y a otorgar y firmar los documentos y escrituras que fueren nece-sarios a los fines del poder.
Convenimos con las apelantes que bajo una escritura de poder tan amplia, el derecho a designar un abogado era in-herente e indispensable. En ninguna otra forma podrían en muchas ocasiones cobrarse, pagarse o defenderse los créditos.
Igualmente el derecho a pagar y cobrar créditos autori-zaba al apoderado a otorgar al banco la escritura que final-mente otorgó. El estaba autorizado para otorgar cualquier escritura dentro del campo de sus otros poderes.
Quizá la razón principal para revocar en este caso es que no existe tal defecto en el procedimiento ejecutivo que justifique a la corte para dictar sentencia en favor de la ape-*677lada. Ya hemos resuelto la cuestión de las costas en que se hizo tanto hincapié.
No podemos convenir con la apelada ni con la corte inferior en que los acreedores hipotecarios estaban limitados a la suma de $1,000 por intereses, toda vez que si bien se men-cionó específicamente esa suma, la escritura de hipoteca en su totalidad tendía a demostrar que las partes convinieron en pagar una suma mucho mayor por concepto de intereses. La escritura de hipoteca proveía el pago de un principal con in-tereses ai 8 por ciento, así como que la hipoteca vencería si los deudores dejaban de pagar los intereses durante seis meses, y este pleito fue incoado por tal incumplimiento. ■ La inten-ción de la escritura de incluir todos los intereses fué clara y la cláusula adicional relativa a los mil dólares no podía con-siderarse como una limitación.
 La apelada sostiene y la corte inferior resolvió que el procedimiento ejecutivo era defectuoso debido a la forma en que fueron agregadas las contribuciones al importe de la deuda y todo ello sin que se requiriera previamente a la deu-dora hipotecaria.
El artículo 332 del Código Político provee que al liquidar-los bienes de quebrados o fallecidos, las contribuciones adeu-dadas por dichos bienes tendrán prelación sobre cualquier otra clase de deudas. El artículo 333 del mismo código no contiene exactamente la misma disposición, mas lee así:
“Cualquiera persona que tuviere un gravamen sobre la propiedad de otra, podrá pagar las contribuciones y recargos impuestos sobre dicha propiedad en cualquier tiempo después que éstos hubieren lle-gado a ser vencidos y no satisfechos, y dichas contribuciones y recar-gos se acumularán al gravamen y serán reembolsados al tip'o de in-terés especificado en el documento constitutivo del gravamen. Un inquilino o arrendatario de inmueble podrá pagar las contribuciones y recargos impuestos a dieh'o inmueble en cualquier tiempo después que los mismos hubieren vencido sin ser satisfechos, y deducir de la renta la cantidad por él satisfecha.”
Las contribuciones habían vencido y los acreedores las pagaron después de presentado el escrito inicial. Ahora *678bien, aunque es cierto que los acreedores tenían derecho a agregar el inaporte de las contribuciones a una deuda hipo-tecaria y quizá aun a- insistir en que las contribuciones fuesen pagadas del producto de la venta, antes de que la propiedad pasara a manos del comprador, o antes de que el remanente del producto, de haberlo, fuera entregado a la deudora, si se efectúa una venta con motivo de varios incumplimientos de parte de la deudora, a esta última debe dársele la oportuni-dad de pagar todas las contribuciones. Por ende, no podría decirse que la venta fué efectuada por incumplimiento en el pago de las contribuciones.
Empero, como existía el hecho indubitado de que la deu-dora debía el importe de las contribuciones y los acreedores las pagaron, dudamos mucho de si en una acción para reco-brar daños y perjuicios de los acreedores podría reclamarse, y obtenerse algo sin demostrar que las contribuciones así pa-gadas e incluidas en el anuncio de subasta habían realmente causado perjuicios al deudor demandante. De todos modos, la acción de los acreedores al vender la finca fué ratificada p confirmada por la actuación de la deudora misma y el defecto advertido no requiere ulterior consideración.
Ya hemos discutido sobre el hecho de qué el apoderado tenía suficiente autoridad para actuar a nombre de su madre. En su consecuencia la escritura otorgada por él a nombre de ella debe ser considerada como válida y la comparecencia de Juan de G-uzmán Benitez, a instancias de Camilo Crosas, como abogado de la apelada, con el fin de disponer del remanente de la subasta, debe igualmente considerarse como suficiente y como constitutiva de una confirmación. Por tanto, es innece-sario considerar los señalamientos de error relativos al valor dado a la propiedad o a las deducciones hechas.
Este caso fué considerado y resuelto por la corte inferior antes de emitirse nuestra opinión y sentencia en el de Anaud v. Martínez, 40 D.P.R. 669. Las apelantes sostienen que por virtud de esa decisión no procedía este pleito, sino que el re-medio adecuado de la apelante hubiese sido tratar de reco-*679brar la propiedad. Gomo la cuestión, no fné disentida en la corte inferior, nos abstenemos de entrar a considerar la apli-cación de dicho caso a los hechos del presente litigio. Baste decir qne ya estuviera equivocada o no la demandante en la teoría de su acción, no obstante, aun bajo la teoría de ella su acción no podía prosperar.

Por las razones expuestas debe revocarse la sentencia y declararse sin lugar la demanda.

El Juez Asociado Señor Hutchison está conforme con el resultado.